Dear Secretary Carnahan:
You have submitted a proposed fair ballot language statement for the initiative petition concerning the minimum wage. The statement, prepared pursuant to Section 116.025, RSMo, is as follows:
  A "yes" vote will amend Missouri statutes to increase the state minimum wage rate to $6.50 per hour, or to the level of the federal minimum wage, whichever is higher. Every year thereafter, the minimum wage rate will be adjusted based on changes in the Consumer Price Index.
  A "no" vote will not increase or set a state minimum wage rate.
  This measure will have no impact on taxes.
Pursuant to Section 116.025, we approve the legal content and form of the proposed fair ballot language statement.
Since our review of the statement is mandated by statute, no action we take with respect to such review should be construed as an endorsement of initiative petition, or as the expression of any view regarding the objectives of its proponents.
Sincerely,
                          JEREMIAH W. (JAY) NIXON Attorney General